

SUBORDINATION AGREEMENT



THIS SUBORDINATION AGREEMENT executed effective as of the 13th day of July 2007,
by and between 1041 Partners, LP (“Loan Holder”), Wachovia Bank, National
Association ("Lender"), SMF Energy Corporation, a Delaware corporation (“SMF”),
H & W Petroleum Company, Inc. (“H & W”) and SMF Services, Inc. (“SSI”) (SMF, H &
W and SSI are referred to collectively as “Borrower").


W I T N E S S E T H:


WHEREAS, Loan Holder is the legal owner and holder of an unsecured Promissory
Note dated July 12, 2007, executed by SMF in favor of Loan Holder (the
"Note")(the loan evidenced by the Note, together with any present or future
unsecured indebtedness of Borrower to Loan Holder of every kind and description,
direct or contingent, due or not due, original, renewed or extended and whether
now in existence or hereafter arising in connection with the Note are referred
to as the "Subordinated Debt”); and


WHEREAS, Lender and Borrower have entered into that certain Loan and Security
Agreement dated September 26, 2002 and certain other loan documents in
connection therewith (collectively, the "Loan Documents") which provides to
Lender a first priority security interest ("Lender's Security Interest") in
certain assets of Borrower whether now owned or hereafter acquired (the
"Collateral"), in exchange for prior and continuing loans by Lender to Borrower
(the “Loans"); and


WHEREAS, Borrower will materially benefit as a result of Lender making the Loans
to Borrower; and


WHEREAS, Loan Holder is a shareholder of SMF and as such will benefit from
Lender continuing to extend the Loans to Borrower; and


WHEREAS, Loan Holder acknowledges that Lender is willing to continue extending
the Loans only on the condition that the Subordinated Debt be subordinate and
inferior to the Loans, and to all other indebtedness of Borrower to Lender,
whether now in existence or hereafter created; and


WHEREAS, Loan Holder has agreed to subordinate the Note and Subordinated Debt to
the lien and effect of the Loans and Lender's Security Interest and all security
instruments securing the Loans, and all other indebtedness of Borrower to Lender
of every kind and description, direct or contingent, due or not due, secured or
unsecured, original, renewed or extended, whether now in existence or hereafter
arising; and


WHEREAS, Loan Holders acknowledge that Lender would not continue to extend the
Loans without the execution of this Agreement by Loan Holder and by any other
subsequent lenders to Borrower (“Other Loan Holders”); and


 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of, and as an inducement to Lender to continue
to extend the Loans to Borrower, Loan Holder, Lender and Borrower do hereby
agree as follows:


1. The facts as set forth above are true and correct and are incorporated herein
by reference.


2. Loan Holder and Borrower do hereby warrant and represent that the Note
represents the only indebtedness currently outstanding which is due and owing
from Borrower to Loan Holder.


3. Loan Holder hereby unconditionally subordinates the Note and Subordinated
Debt to the Loans and all other present and future debts and obligations of
Borrower to Lender, including all obligations of Borrower to Lender of every
kind and description, direct or contingent, due or not due, secured or
unsecured, original, renewed or extended, whether now in existence or hereafter
arising and to the lien and effect of Lender's Security Interest in and to the
Collateral and to all Loan Documents and all other debts and obligations of
Borrower to Lender.


4. Loan Holder and Borrower do hereby warrant, represent and agree that no
payment (principal, interest or any other payment) shall be made, permitted or
accepted under the Note or Subordinated Debt (or under any other document or
agreement) during the term of the Loans, excepting for payments of interest in
money or shares of stock of Borrower which shall be permitted so long as no
Event of Default (as defined in the Loan Documents) has occurred and is
continuing. If any payment is made to a Loan Holder in payment of the Note or
the Subordinated Debt or otherwise, or if any security or proceeds thereof is
received on account of the Note or the Subordinated Debt contrary to the terms
of this Agreement, the Borrower agrees that the same shall be and constitute an
Event of Default. Loan Holder acknowledges that (i) upon the occurrence of an
Event of Default, Lender shall be entitled to immediately exercise all remedies
provided to Lender in connection with the Collateral and under the Loan
Documents, and (ii) following the occurrence of such Event of Default and so
long as the same shall be continuing, (A) each and every amount paid by or on
behalf of any Borrower to such Loan Holder or items received by such Loan Holder
(from any Borrower or from an individual or an entity on behalf of any Borrower)
from and after such occurrence shall be forthwith paid by such Loan Holder to
Lender, in precisely the form received (except for such Loan Holder's
endorsement, where necessary), to be credited and applied, in Lender's sole
discretion, upon any indebtedness (principal and/or interest and/or otherwise as
Lender may elect, in its sole discretion) then owing to Lender by Borrower and,
whether matured or unmatured, and, until so delivered, the same shall be held in
trust by such Loan Holder as the property of Lender; and (B) in the event of a
failure of a Loan Holder to endorse any instrument for the payment of monies so
received by such Loan Holder payable to such Loan Holder's order, Lender, or any
officer or employee of Lender, is hereby irrevocably constituted and appointed
attorney-in-fact (coupled with an interest) for Loan Holder and each of them,
with full power to make any such endorsement and with full power of
substitution. Notwithstanding anything herein to the contrary and in accordance
with the terms and conditions of the Note or Subordinated Debt, (i) Loan Holder
may, at Loan Holder’s election, convert all or part of the Note or Subordinated
Debt into common stock of SMF; to the extent permitted by the terms of the Note
and (ii) Borrower shall be entitled, so long as no Event of Default (as defined
in the Loan Documents) has occurred and is continuing, to repay to Loan Holder
in accordance with the terms of the Note, as the same may be hereinafter
amended, the outstanding principal balance of the Note and the Subordinated Debt
associated therewith from the proceeds of any issuance or sale by SMF of equity
securities after the date hereof (but only to the extent of the net proceeds
from such issuance or sale), and Loan Holder may accept and retain any such
payment without regard to the provisions of this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
5. Loan Holder agrees that it will not exercise any collection rights with
respect to the Note or Subordinated Debt, will not take possession of, sell or
dispose of, or otherwise deal with any Collateral, and will not exercise or
enforce any right or remedy which may be available to them with respect to the
Notes or Subordinated Debt upon default of Borrower under the Loans or any other
indebtedness of Borrower to Lender or under the Subordinated Debt until such
time as the Loans, as the same may be modified from time to time, including all
principal, interest and other charges associated therewith, has been paid in
full and no other debts or obligations are due and owing from Borrower to
Lender. Loan Holder agrees to promptly notify Lender, in writing, by certified
mail, return receipt requested, of any default by Borrower under the Notes or
Subordinated Debt; and Lender agrees to promptly notify Loan Holder in the same
manner of any Event of Default, but failure of Lender to notify Loan Holder
shall not negate the Event of Default. If an indenture trustee is appointed for
the Note or Subordinated Debt, then Lender may give notice to the trustee in
lieu of notice to Loan Holder.


6. Upon any distribution of the assets or readjustment of indebtedness of
Borrower, whether by reason of reorganization, liquidation, dissolution,
bankruptcy, receivership, assignment for the benefit of creditors, or any other
action or proceeding involving the readjustment of all or any part of the
Subordinated Debt or the application of the assets of the Borrower to the
payment or liquidation thereof, either in whole or in part, Lender shall be
entitled to receive payment in full of any and all indebtedness under the Loans
or otherwise then owing to Lender by Borrower prior to the payment of all or any
of the Subordinated Debt.


7. Loan Holder (severally and not jointly) agrees that Loan Holder shall not
transfer, assign, encumber, hypothecate or subordinate, at any time while this
Agreement remains in effect, any right, claim or interest of any kind in or to
any of its Subordinated Debt, either principal or interest or otherwise, unless
such transfer, encumbrance, hypothecation or subordination is made upon prior
written notice to Lender, subject to this Subordination Agreement, and the
transferee or recipient has expressly assumed the covenants and obligations
contained herein; and provided further that there shall promptly be placed on
each of the Notes a legend reciting that the same is subject to this Agreement.


8. Loan Holder acknowledges that Lender may, at any time, in its discretion,
increase or decrease the amount of the Loans, renew or extend the time of
payment of all or any portion of the Loans or any other existing or future
indebtedness or obligations of Borrower to Lender and/or waive or delay in
enforcing any rights or release any collateral relative thereto at any time(s)
and, in reference thereto, to modify or amend the Loan Documents and/or make and
enter into such agreement(s), compromise(s) and other indulgence(s), as Lender
may deem proper or desirable, without notice to or further assent of all or any
of Loan Holders, all without in any manner impairing or affecting this Agreement
or any of Lender's rights hereunder.


 
3

--------------------------------------------------------------------------------

 
 
9. Loan Holder hereby agrees that Loan Holder will render to Lender, upon
demand, from time to time, a statement of the account of such Loan Holder with
Borrower. Borrower agrees to duly comply with and conform with each and every
term of this Agreement, on its part required to be performed.


10. All notices, demands and communications given or made hereunder or pursuant
thereto shall be in writing and shall be hand delivered, delivered by recognized
expedited carrier, or mailed by registered or certified mail with postage
prepaid, addressed in each case as follows and shall be deemed to have been
given or made when so mailed:



To Loan Holder:
1041 Partners, LP

992 Old Eagle School Road, Suite 915,
Wayne, PA 19087
Attention: Kevin Hamilton, General Partner



To Lender:
Wachovia Bank, National Association.

110 East Broward Boulevard
Suite 20508
Miami, FL 33301
Attention: Portfolio Manager



To Borrower:
SMF Energy Corporation.

200 West Cypress Creek Road
Suite 400
Fort Lauderdale, FL 33309
Attn: Richard E. Gathright, President


or to such other address or to such other person as any party shall designate to
the others for such purposes in the manner hereinabove set forth.
 
11. The parties hereto acknowledge and agree that other creditors of Borrower
may become parties to this Agreement by accepting one or more promissory notes
by Borrower in favor of such creditors, which promissory note expressly
incorporates by reference the terms of this Agreement. Upon the acceptance of
any such promissory note, and the receipt of a copy of this Agreement, by any
such creditor, (i) such creditor shall be deemed to have joined this Agreement
as a "Loan Holder" hereunder, (ii) such promissory note shall be deemed a "Note"
hereunder, the indebtedness evidenced by such Note shall be deemed "Subordinated
Debt" hereunder, (iii) all of the terms and provisions of this Agreement shall
apply to such creditor, such Note, such Subordinated Debt and the Collateral,
(iv) such creditor shall be deemed to have appointed Lender as the creditor’s
attorney-in-fact (coupled with an interest) solely for the purposes of ensuring
compliance with Lender’s rights under Section 4 hereof, and (v) this Agreement
shall be deemed amended to add such creditor as a party hereto. The terms of
this Agreement shall remain in full force and effect until the Loan and any
other indebtedness of any Borrower to Lender, or any Replacement Facility (as
defined below) is indefeasibly paid in full and Lender's commitments to make
further extensions of credit to any Borrower have been terminated
 
 
4

--------------------------------------------------------------------------------

 
 
12. This Agreement may be signed in multiple counterparts, and each such
counterpart shall have the same binding force and effect as if it were signed by
all parties hereto. This Agreement shall be governed by the laws of the State of
Delaware. The terms of this Agreement cannot be waived, changed or terminated,
except by a written document signed by Lender. This Agreement shall be binding
upon the undersigned and their successors and assigns and shall inure to the
benefit of and shall be enforceable by Lender, and any participants, successors
or assigns of Lender. In addition, any person or entity whose loans (a
"Replacement Facility") are used to refinance and pay in full the Loan shall be
deemed for all purposes hereof to be the successor to Lender, and from and after
the date of any such refinancing and satisfaction in full of the Loan, such
persons or entities shall be deemed a party hereto in the place and stead of
Lender, as if such persons or entities had been original signatories hereto, and
all loans, advances, liabilities, debit balances, covenants and duties at any
time or times owed by Borrowers to such successor shall be deemed for all
purposes hereunder to constitute and be the "Loan".


13. WAIVER OF JURY TRIAL. BORROWER, EACH LOAN HOLDER AND LENDER HEREBY MUTUALLY,
KNOWINGLY, WILLINGLY, INTENTIONALLY AND VOLUNTARILY WAIVE THEIR RIGHT TO TRIAL
BY JURY AND NO PARTY NOR ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE
OF THE PARTIES (ALL OF WHOM ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE
"PARTIES") SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR
ANY OTHER LITIGATION PROCEEDING BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
THE LOAN DOCUMENTS OR ANY INSTRUMENT EVIDENCING, SECURING OR RELATING TO THIS
AGREEMENT OR THE LOAN DOCUMENTS, THE INDEBTEDNESS OR OTHER OBLIGATIONS REFERRED
TO HEREIN OR ANY RELATED AGREEMENT OR INSTRUMENT, ANY OTHER COLLATERAL FOR THE
INDEBTEDNESS REFERRED TO HEREIN OR ANY COURSE OF ACTION, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS RELATING TO THE LOAN OR TO
THIS AGREEMENT. THE PARTIES ALSO WAIVE ANY RIGHT TO CONSOLIDATE ANY ACTION IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED
BY THE PARTIES. THE WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A
KNOWING AND VOLUNTARY WAIVER, AND SHALL BE SUBJECT TO NO EXCEPTIONS. LENDER HAS
IN NO WAY AGREED WITH OR REPRESENTED TO ANY LOAN HOLDER OR ANY OTHER PARTY THAT
THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Subordination Agreement
as of the date first written above.



LOAN HOLDER:
1041 PARTNERS, LP
         
By: ______________________________________
 
Kevin Hamilton, General Partner
           
LENDER:
WACHOVIA BANK, NATIONAL ASSOCIATION
         
By: __________________________________
 
Name: _______________________________
 
Title: ________________________________
           
BORROWER:
SMF ENERGY CORPORATION
         
By: _____________________________________
 
Michael S. Shore
 
Senior Vice President & Chief Financial Officer
             
H & W PETROLEUM COMPANY, INC.
         
By: _____________________________________
 
Michael S. Shore
 
Senior Vice President & Chief Financial Officer

 
 
6

--------------------------------------------------------------------------------

 



 
SMF SERVICES, INC.
         
By: _____________________________________
 
Michael S. Shore
 
Senior Vice President & Chief Financial Officer



 
7

--------------------------------------------------------------------------------

 